                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MARVIN LAMAR WILBURN,

                   Petitioner,                    Case Number: 2:18-CV-10253
                                                  HON. DENISE PAGE HOOD
v.

DANIEL LESATZ,

                   Respondent.
                                        /

              ORDER DENYING PETITIONER’S MOTION TO
                HOLD HABEAS PETITION IN ABEYANCE

      Michigan state prisoner Marvin Lamar Wilburn filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254. Petitioner challenges his convictions for

carjacking, Mich. Comp. Laws § 750.529a, armed robbery, Mich. Comp. Laws §

750.529, carrying a concealed weapon, Mich. Comp. Laws § 750.227, possession

of a firearm by a felon, Mich. Comp. Laws § 750.224f, unlawfully driving away an

automobile, Mich. Comp. Laws § 750.413, and three counts of possession of a

firearm during the commission of a felony, second offense, Mich. Comp. Laws §

750.227b(2). The petition raises five claims for relief, all of which were fully

exhausted in state court. Petitioner asks the Court to hold this proceeding in

abeyance to allow him to exhaust new claims in state court. For the reasons
explained below, the Court denies the motion.

      A prisoner filing a petition for a writ of habeas corpus under 28 U.S.C.

§2254 must first exhaust all state remedies. See O’Sullivan v. Boerckel, 526 U.S.

838, 845 (1999) (“state prisoners must give the state courts one full fair

opportunity to resolve any constitutional issues by invoking one complete round of

the State’s established appellate review process”). To satisfy this requirement, the

claims must be “fairly presented” to the state courts, meaning that the prisoner

must have asserted both the factual and legal bases for the claims in the state

courts. See McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000). The claims

must also be presented to the state courts as federal constitutional issues. See

Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir. 1984). While the exhaustion

requirement is not jurisdictional, a “strong presumption” exists that a petitioner

must exhaust available state remedies before seeking federal habeas review. See

Granberry v. Greer, 481 U.S. 129, 131, 134-35 (1987). The burden is on the

petitioner to prove exhaustion. Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).

      In this case, it appears that Petitioner exhausted his current habeas claims on

direct appeal in the state courts. He asks the Court to hold the petition in abeyance

so he may file a successive motion for relief from judgment raising “additional

issues that need[] to be exhausted.” Pet’r’s Motion at 3, ECF No. 10. In Rhines v.


                                          2
Weber, 544 U.S. 269 (2005), the Supreme Court approved a procedure for holding

habeas corpus actions in abeyance to allow petitioners to return to the state courts

to present unexhausted claims. The Court recognized a district court’s discretion

to stay a habeas corpus proceeding pending prompt exhaustion of state remedies if

there is “good cause” for the petitioner’s failure to exhaust and if petitioner’s

unexhausted claims are not “plainly meritless.” Id. at 277-78.

      Petitioner asks for a stay, but does not identify the unexhausted claim or

claims he wishes to raise in state court. He has neither asserted nor shown good

cause for failing to exhaust his unidentified claim(s), nor can the court assess the

merits of unidentified claims. Considering the factors discussed in Rhines,

Petitioner fails to present a basis on which the court may stay these proceedings.

      Accordingly, the Court DENIES Petitioner’s Motion to Hold Habeas

Petition in Abeyance (ECF No. 10).



                                        s/Denise Page Hood
                                        Chief Judge, United States District Court

Dated: October 30, 2019




                                           3
